No. 99-10698
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10698
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANTHONY GEORGE ALLEN,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:92-CR-365-1-D
                       --------------------
                          April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Anthony George Allen, federal prisoner #40428-053, appeals

from the district court’s denial of his motion for reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(2).    He argues that he

was entitled to a reduction in his sentence based upon the

retroactive application of Amendment 505 to U.S.S.G. § 2D1.1(c).

Amendment 505, which does apply retroactively, amended § 2D1.1 to

establish level 38 as the highest category of the drug quantity

table.   Even if Amendment 505 was retroactively applied to

Allen’s case, however, his new offense level would still result

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10698
                                -2-

in a term of life imprisonment.   Allen’s claim that he was

entitled to an additional three-level reduction for acceptance of

responsibility was explicitly rejected by this court on his

direct appeal and, further, there is nothing in the record to

support his contention that the Government would have agreed with

his request for such a reduction.   The district court did not

abuse its discretion by denying Allen’s motion for reduction of

sentence.   See United States v. Gonzalez-Balderas, 105 F.3d 981,

984 (5th Cir. 1997).   Accordingly, the judgment of the district

court is AFFIRMED.